Citation Nr: 1715342	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 2014, for the award of a 100 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 23, 2014, for the grant of service connection for erectile dysfunction.

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity rated 10 percent prior to May 31, 2016, and 60 percent thereafter.

4.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity rated noncompensable prior to May 31, 2016, and 10 percent thereafter.

5.  Entitlement to service connection for cysts of the mouth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.T.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1969.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013, December 2014, and June 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the July 2013 rating decision, the RO issued granted service connection for radiculopathy of the right lower extremity and denied a claim for an increased rating for radiculopathy of the left lower extremity.  

In the December 2014 rating decision, the RO granted the Veteran's claim for an increased rating for PTSD and assigned a 100 percent rating effective January 23, 2014.  The RO also denied a claim of service connection for cysts of the mouth.  In January 2015, the Veteran filed a timely notice of disagreement with the denial of service connection for cysts and the effective date for the grant of the 100 percent rating for PTSD.

In June 2014, the Veteran and his spouse testified at a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In March 2016, the Board issued a decision that, inter alia, remanded the issues of higher ratings for radiculopathy of the right and left lower extremity for additional development.  The claims of entitlement to an earlier effective date for the grant of a 100 percent rating for PTSD and entitlement to service connection for cysts of the mouth were remanded for the issuance of a statement of the case (SOC).  The Veteran perfected his substantive appeal of these issues following the issuance of the SOC.

In the June 2016 rating decision, the RO granted service connection for erectile dysfunction and assigned an initial noncompensable disability rating effective January 23, 2014.

With respect to the claims of higher ratings for radiculopathy of the right and left lower extremity, the Board notes that a June 2016 rating decision granted an increased rating for each of these disabilities.  As the ratings assigned are less than the maximum benefit allowed by VA law and regulation, both claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c) (2016); January 2017 AOD motion ruling.

The issues of entitlement to higher ratings for radiculopathy of the right and left lower extremity and entitlement to service connection for cysts of the mouth are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  A formal or informal claim for an increased rating for PTSD was not received by VA prior to January 23, 2014; and it is not factually ascertainable that an increase in disability occurred within the year preceding the filing of his claim for this benefit.

2.  VA received an informal claim for service connection for erectile dysfunction on March 28, 2013; a formal or informal claim for this benefit was not received prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 23, 2014 for the award of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria for an effective date of March 28, 2013, but no earlier, for the grant of service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

With respect to the claim for an earlier effective date for the award of a 100 percent rating for PTSD, a standard August 2014 letter satisfied the duty to notify provisions.  With respect to the claims pertaining to erectile dysfunction, the appeals arise from a disagreement with the initially assigned disability rating and effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  There is no additional evidence that needs to be obtained because this case turns on when claims were filed and when decisions became final.  Thus, VA's duty to assist has been met. 

II.  Earlier Effective Date

Legal Framework

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

The effective date for an award based on an original claim of compensation shall be the day following separation from active service or date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date for an award of an increase in compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however the claim is filed within one year of the date that the evidence shows an increase in disability has occurred, the effective date is the earliest date as of which that increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

The determination of an effective date often turns on when a claim, informal or formal, was received by VA.  38 C.F.R. § 3.155(a); see Edwards v. Peake, 22 Vet. App. 29, 31 (2008).  To this end, "there is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15(1926)).  "The presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'"  Id. at 309.  There also exists a presumption of receipt permitted under the common law mailbox rule; however, it is not applied lightly.  "Under the common law mailbox rule, 'if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.'"  Rios v. Mansfield, 21 Vet. App. 481, 482 (1997) (quoting Rosenthal v. Walker, 11 U.S. 185, 193 (1884)).  The presumption of receipt "requires proof of mailing, such as an independent proof of postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. (citing Sorrentino v. IRS, 383 F.3d 1187, 1195 (10th Cir. 2004) (invoking the mailbox rule's presumption of receipt requires independent proof of a postmark or evidence other than the taxpayer's self-serving testimony as to actual mailing)).

The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary.  38 C.F.R. § 20.201; 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014) (eff. Mar. 24, 2015).  As the Veteran's claims at issue were submitted prior to the effective date of the amendment, the prior law and regulations governing claims will be applied in this case.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, prior to its repeal on March 24, 2015, 38 C.F.R.       § 3.157(b)(1) provided that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  See Pacheco v. Gibson, 27 Vet. App. 21, 24-30 (2014).

PTSD

The Veteran seeks an effective date earlier than January 23, 2014 for the award of a 100 percent rating for PTSD.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

A December 2014 rating decision granted a 100 percent rating for PTSD, effective January 23, 2014.  The rating decision identified January 23, 2014, as the date of receipt of the claim for an increased rating, and indicated that the claim was derived from the text of a VA Form 21-0820, Report of General Information.  A review of that VA Form 21-0820, shows that the Veteran communicated with the RO via telephone and their conversation was memorialized on that form.  The conversation related to ischemic heart disease, radiculopathies of the lower extremities, and erectile dysfunction; however, PTSD, or a mental health condition, in general, was not discussed.  Subsequently, on June 24, 2014, VA received a VA Form 21-4138, Statement in Support of Claim, wherein the Veteran requested to add a claim for an increased rating for PTSD.  This is the earliest date that the Board finds evidence of a claim, formal or informal, for an increased rating for PTSD.  38 C.F.R. §§ 3.1(p), 3.155(a); Browkowski, 23 Vet. App. at 84.

In December 2007, the Veteran's treating VA psychologist, Dr. D.I., wrote a letter in support of the Veteran's pending claim for a total disability rating based on unemployability (TDIU).  The letter discussed the Veteran's PTSD symptomatology and its effect on occupational functioning.  This letter, however, was not a written communication from the Veteran and it did not evince an intent or belief that the Veteran should be afforded a higher rating for his PTSD.  But c.f. Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (a claim for TDIU is part-and-parcel of a claim for an increased rating).  A formal claim for an increased rating for PTSD was not received within the year thereafter.  Thus, the letter cannot be construed as a claim for an increased rating for PTSD.

In February 2008, the Veteran authored a letter to VA disagreeing with the prior denial of his claim for TDIU.  Therein, he noted that he experienced reoccurring PTSD and that his recent heart surgery had resulted in additional depression.  While this letter is a written communication from the Veteran, it does not evince an intent to seek an increased rating for PTSD; when read in the aggregate, the entire letter is an argument for why the Veteran's claim for TDIU should be granted.  Thus, this letter, too, cannot be construed as a claim.  

Similarly, in a March 2013 VA Form 21-4138, Statement in Support of Claim, the Veteran mentioned his PTSD in passing.  He wrote: "My PTSD disorder and severe hearing loss get the best of me at times and for that I apologize."  This statement did not evince an intent to file a claim for an increased rating for PTSD.  The Board notes that this entire filing related to the Veteran's pending claims for ischemic heart disease.  Thus, this letter cannot be construed as a claim.

The Board notes that the Veteran has had ongoing VA treatment for his PTSD, which necessarily pre-dated the June 24, 2014 filing; however, in general, medical records alone are insufficient to reasonably raise a claim.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (Fed. Cir. 2006); but c.f. 38 C.F.R. § 3.157(b)(1) (permitting certain medical reports to be accepted as an informal claim for increased benefits).  The record did not contain any examinations or hospitalization reports for PTSD that could be construed as an earlier claim.  38 C.F.R. § 3.157(b)(1).

The Board has also considered whether it is factually ascertainable that the Veteran's PTSD showed an increase in disability within the year prior to the filing of his claim.  38 C.F.R. § 3.400(o)(2).  In September 2013, the Veteran attended an individual session of coping skills/problem solving therapy.  He reported that he was coping with a recent surgery to remove a cyst from his testicle.  He reported that he needs to exercise due to his heart condition but because of the surgery he is not able to do so right now and has gained 20 pounds as a result.  The psychologist noted that the Veteran continues to benefit from this treatment and is making progress towards his goals.  In assessing this treatment record, the Board acknowledges that the Veteran was dealing with a stressful situation; however, this record is not sufficient to show that the Veteran's PTSD increased in severity to have warranted a total schedular rating.  The Board also finds that, within the one year period prior to the filing of the claim, there are no other VA or private treatment records, or lay statements that show an increase in severity of the PTSD- much less that would have warranted a total schedular rating.  The Board acknowledges that in December 2007, the Veteran's treating psychologist authored a letter indicating that the Veteran's PTSD results in unemployability, which does show an increase in severity; however, this letter was written prior to the one year period prior to filing the claim.  Thus, the Board concludes that the evidence does not show that there was a factually ascertainable increase in disability within a year prior to the filing of the claim.

The Board has also considered the Veteran's assertions that he requested an increased rating for PTSD in 2004 and 2007.  See, e.g., August 2014 VA examination report.  The Board has reviewed the record and can find no statements that could be construed as a formal or informal claim.  The Board has also considered the Veteran's assertion that he asked his VA treating psychologist, Dr. D.I., to submit a claim for increase in 2007.  The Board has recognized that the psychologist submitted the December 2007 letter in support of a pending claim for TDIU; however, no similar statements were made advocating for an increased rating for PTSD.

In summary, the evidence weighs against the assignment of an effective date earlier than January 23, 2014 for the award of a 100 percent rating for PTSD.  An earlier effective date is not warranted.

Erectile Dysfunction

The Veteran seeks an effective date earlier than January 23, 2014 for the grant of service connection for erectile dysfunction.  For the reasons that follow, the Board finds that an earlier effective date is warranted.

A June 2016 rating decision granted service connection for erectile dysfunction, effective January 23, 2014.  The rating decision identified January 23, 2014, as the date of receipt of the claim for service connection, and indicated that the claim was derived from the text of a VA Form 21-0820, Report of General Information.  A review of that VA Form 21-0820, shows that the Veteran communicated with the RO via telephone and their conversation was memorialized on that form.  In pertinent part, the Veteran asked for an update as to his pending claim for erectile dysfunction, which he believed was filed in November 2012.  The RO could not confirm that date and informed him that his intention to file a claim for erectile dysfunction would be documented.

A review of the record shows that the Veteran did, in fact, file an earlier informal claim for service connection for erectile dysfunction.  In a March 28, 2013 VA Form 21-4138, Statement in Support of Claim, the Veteran wrote: "I am moving forward on a claim for erectile dysfunction (ED) related to my heart disease resulting from exposure to the chemical Agent Orange."  The Board finds that this statement is a written communication evincing an intent to file for service connection for erectile dysfunction.  This is the earliest communication of record that could be considered a claim for this benefit.

In January 2015, the Veteran, via his representative, faxed evidence in support of various pending claims to the RO.  On the sixth page of this submission, there was a written request for service connection for erectile dysfunction.  The request was signed by the Veteran and dated August 20, 2012.  It was indicated that the document was prepared with the assistance of the Veteran's prior private attorney, and representative before VA, D.L.H., Esq.  The Veteran has asserted that this evidence shows that he filed his claim in August 2012.  

The Board finds that this document is not sufficient to establish an earlier effective date for the grant of service connection for erectile dysfunction.  There is no date stamp on this document, which would indicate the date of receipt by the RO.       See Ashley, 2 Vet. App. at 308 (there is a presumption that government officials have properly discharged their official duties).  There is also not clear evidence to rebut the presumption of regularity.  The Veteran's prior representative, D.L.H., Esq., who assisted in the preparation of this document, was not officially the Veteran's representative before VA until September 10, 2012.  See January 2013 notice letter ("We have received your VA Form 21-22a, dated September 10, 2012, authorizing the appointment of D.L.H., Esq., as your representative.").  Upon commencing representation, D.L.H., Esq., submitted various communications to VA, which were date stamped with a receipt date.  This document was not among those communications and there is no indication that it was submitted at any point prior to March 28, 2013.  The record also does not contain any lay evidence pertaining to erectile dysfunction during this period.  Thus, the Board finds that there is not clear evidence to rebut the presumption of regularity.  Additionally, the Board notes that the common mail box rule's presumption of receipt is not invoked as the Veteran has provided no evidence of mailing this document prior to March 28, 2013, other than his own self-serving statements.  Rios, 21 Vet. App. at 482.

The Board has also considered the Veteran's assertion that an earlier effective date is warranted because it was diagnosed and/or aggravated by other service-connected disabilities at an earlier date, see January 2015 Notice of Disagreement (the effective date should start in January 2008 when use of heart and PTSD medications began); however, the Board notes that the effective date for the grant of service connection can be no earlier than the date of receipt of the claim.  38 U.S.C.A.         § 5110(a); see 38 C.F.R. § 3.400.

In summary, the evidence supports an effective date of March 28, 2013, but no earlier, for the grant of service connection for erectile dysfunction.  An effective date of March 28, 2013 for the grant of service connection for erectile dysfunction is warranted.


ORDER

An effective date prior to January 23, 2014 for the award of a 100 percent rating for PTSD is denied.

An effective date of March 28, 2013 for the grant of service connection for erectile dysfunction is granted.


REMAND

Further development of the remaining issues on appeal is required.  On remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

With regard to the increased rating claims for radiculopathy of the right and left lower extremities, in February 2017, the Veteran was sent a notice letter informing him that the RO had requested the nearest VA medical facility to schedule a VA examination to determine the current severity of these disabilities.  This development has not yet been completed.  As such, these issues are not ripe for Board adjudication at this time.

With regard to the claim of service connection for cysts of the mouth, the Veteran asserts that this condition is related to his active service, to include exposure to herbicides while serving in the Republic of Vietnam.  The Board notes that the Veteran did serve on the land mass of the Republic of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

Accordingly, the Board finds that the "low" threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, a VA examination should be scheduled to determine the nature and etiology of the Veteran's cysts of the mouth.  Additionally, the Veteran should be asked to provide authorization for VA to obtain private treatment records from all medical professionals who have treated this condition.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include the report from a VA examination that was possibly scheduled sometime in or after February 2017, to evaluate the current severity of the service-connected radiculopathy of the right and left lower extremities.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he identify all pertinent medical treatment for his cysts of the mouth.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  This should include a request of treatment records from Dr. R.L.S., DDS, the Veteran's dentist.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of his cysts of the mouth.  The entire claims file must be reviewed in conjunction with the examination.  

The examiner is asked to provide a diagnosis for the Veteran's cysts of the mouth.  If it is found that there is no disability or if a diagnosis cannot be made, a complete explanation should be provided.

For the claimed condition of cysts of the mouth, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that this disability had its onset during, or is otherwise related to, the Veteran's active military service, to include exposure to herbicides.

For the purposes of this opinion, exposure to herbicides is to be presumed.  A complete rationale must be provided.  The examiner is advised that a negative etiological opinion related to herbicide exposure cannot be solely based on the absence of a disability from VA's list of diseases associated with exposure to certain herbicide agents found in 38 C.F.R. § 3.309(e).  A more cogent explanation is required.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


